DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-21 were originally pending in this application prior to the amendment dated 07/28/2021.
New claim 22 is added. Hence, claims 1-22 are currently pending in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16778280 and U.S. Application No. 16778264 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments (see pg. 9, para 2, 3), filed on 07/28/2021 with respect to claims 1 and 16 have been fully considered and are persuasive. The 103 rejection of claims 1 and 16 has been withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 16 and 22, the closest prior art, Lee et al. (US-20170191202-A1) teaches a laundry treating apparatus comprising: a tub, a drum (20) disposed in the tub, a lifter (100) disposed on an inner circumferential surface of the drum comprising: a lifter frame (110) installed on the inner circumferential surface of the drum and a frame cover (120) that is coupled to the lifter frame and that 
Lee et al. neither teaches nor fairly suggests that the frame sidewall that connects the frame upper plate to the frame base, defines a second water flow through-hole and that is at a lateral surface of the lifter frame and that communicates with the inside of the lifter frame and the outside of the lifter frame.
Therefore, claims 1, 16 and 22 are allowed because they are novel and unobvious over the prior art of record. Claims 2-15, 17-21 are in condition for allowance as they are dependent on base claims 1 and 16 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711